Citation Nr: 0501502	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had Recognized Guerilla Service from May 1945 to 
September 1945; and Regular Philippine Army Service from 
September 1945 to March 1946.  The appellant is the veteran's 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of death.

The Board refers to the RO the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  This claim was denied in 
an August 2003 rating decision.  In April 2004, however, the 
RO issued the appellant a VA letter notifying the appellant 
of the evidence necessary to substantiate her claim for DIC 
under 38 U.S.C.A. § 1318, and the responsibility of VA and 
herself to obtain applicable information.  The RO also 
notified the appellant that she should respond within one 
year from the date of the VA letter.


FINDINGS OF FACT

1.  The veteran died in May 2000.  The causes of death were 
listed as acute myocardiac infarction, upper gastrointestinal 
bleeding, and peptic ulcer disease, with other significant 
condition contributing to death listed as type 2 diabetes 
mellitus.

2.  Acute myocardiac infarction, upper gastrointestinal 
bleeding, peptic ulcer disease, and type 2 diabetes mellitus 
were first shown many years after discharge from active duty.

3.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a March 2001 VA letter, which is prior 
to the February 2002 rating decision. 

The RO notified the appellant of the responsibilities of the 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain service 
medical records and any other relevant medical records 
identified by the appellant.  The RO notified the appellant 
of her responsibility to respond in a timely manner to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for her.  

The RO notified the appellant why she was not entitled to 
service connection for cause of death in the February 2002 
rating decision and the May 2003 statement of the case.  The 
RO notified the appellant of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection for cause of death was not 
warranted under the applicable laws and regulations based on 
the evidence provided.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim of service connection for 
cause of death; was notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also was 
notified to submit all relevant evidence she had to the RO.  
Thus, the Board concludes that the duty to notify the 
appellant has been satisfied under 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records; VA hospital records dated from November 1992 to 
January 1993; certifications of private treatment dated in 
July 2000, July 2001, and September 2001; and private 
treatment records dated in October 1996 and January 1998.  
The appellant notified the RO of May 1997 private treatment 
records, which are not of record.  The appellant indicated, 
however, that the May 1997 treatment was for hypertension, 
which is not relevant to the claim.  The Board thus finds 
that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran's cause of death was shown as acute 
myocardiac infarction, upper gastrointestinal bleeding, 
peptic ulcer disease, and type 2 diabetes mellitus, as 
discussed below, there is no probative evidence that the 
conditions were incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require a medical examination.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide a medical examination absent a showing of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Analysis

The appellant filed a claim for service connection for cause 
of death.  In support of her claim, she contends that the 
veteran had suffered from hypertensive atheroselerotic heart 
disease, peptic ulcer, and type 2 diabetes mellitus, which 
were related to service and caused his death.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including myocarditis, 
peptic ulcers, and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The death certificate shows that the veteran's causes of 
death were listed as acute myocardiac infarction, upper 
gastrointestinal bleeding, peptic ulcer disease, and type 2 
diabetes mellitus.  (See Civil Registry Form No. 2A dated in 
May 2000).  At the time of his death, the veteran was 
service-connected for scars, left forehead, frontal and 
occipital region and left leg, 0 percent, from October 10, 
1960.  (See March 1961 rating decision).

The service medical records do not show any treatment or 
complaints of acute myocardiac infarction, upper 
gastrointestinal bleeding, peptic ulcer disease, and type 2 
diabetes mellitus.  Physical examination in March 1946 showed 
normal heart, digestive, and endocrine systems.

Private medical records indicate that the veteran was 
hospitalized in August 1976 due to stroke and was treated for 
arteriosclerotic heart disease and hypertension. 

Hospital records dated from November 1992 to January 1993 
show treatment for diabetes mellitus and hypertensive 
arteriosclerotic heart disease.  The veteran's history 
included hypertension, diagnosed in 1969.  A December 1992 
hospital record shows that the veteran had been diagnosed 
with diabetes since October 1992.   

A private physician certified via a July 2001 correspondence 
that she had treated the veteran in March 1994 for erosive 
gastritis drug induced, and upper gastrointestinal bleeding 
secondary to anemia.  

In July 2000, a private physician submitted certifications 
that she had treated the veteran for uppergastrointestinal 
bleeding, secondary to bleeding gastric ulcer (antral 
duodenitis) in October 1996.  

An October 1996 private treatment record shows diagnosis of 
gastric ulcer, antrum and duodenitis.

A private physician certified via a July 2001 correspondence 
that he had treated the veteran in February 1997 for 
uppergastrointestinal bleeding, secondary to bleeding peptic 
ulcer.  

A January 1998 private x-ray examination report shows an 
electrocardiogram result of old inferior wall infarct.

In a July 2001 correspondence, a private physician noted 
treatment from January 1998 to November 1999 for diabetes 
mellitus.

A September 2001 correspondence from a private physician 
shows treatment in June 1999 for severe anemia secondary to 
bleeding peptic ulcer, and diabetes mellitus.  Another 
private physician indicated in a September 2001 
correspondence that he had treated the veteran in December 
1999 for diabetes.  

Upon review of the record, the Board finds that there is no 
competent evidence of record showing that the causes of death 
(acute myocardiac infarction, upper gastrointestinal 
bleeding, peptic ulcer disease, and type 2 diabetes mellitus) 
are related to service.  

As noted, the service medical records are negative for any 
treatment for acute myocardiac infarction, upper 
gastrointestinal bleeding, peptic ulcer disease, and type 2 
diabetes mellitus.  Moreover, the first diagnosis of these 
conditions is more than 40 years after service.  The first 
report of diabetes mellitus is in 1992; the first report of 
upper gastrointestinal bleeding is in 1994; the first report 
of an ulcer is in 1996; and the first indication of acute 
myocardiac infarction is the 1998 finding of old inferior 
wall infarct.  In addition, none of the medical evidence of 
record shows a relation between service and the cause of the 
veteran's death.

Although the appellant asserts that hypertensive 
atherosclerotic heart disease, peptic ulcer, and type 2 
diabetes mellitus were related to service and caused his 
death, this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, hypertensive atherosclerotic heart disease 
was not listed as a cause of the veteran's death. 

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's acute myocardiac infarction, upper 
gastrointestinal bleeding, peptic ulcer disease, and type 2 
diabetes mellitus are related to service.  Thus, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for cause of the veteran's 
death.  In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death for 
cause of death is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


